Citation Nr: 0915342	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus with erectile dysfunction, to include whether a 
reduction from 60 percent disabling to 20 percent disabling 
was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1963 to July 
1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the RO that 
decreased the evaluation for the Veteran's service-connected 
diabetes mellitus with erectile dysfunction from 60 percent 
(effective in December 2004) to 20 percent under Diagnostic 
Code 7913, effective June 2006, a period less than 5 years.  
The Veteran timely appealed.

In August 2008, the Board remanded the matter for additional 
development.


FINDINGS OF FACT

1.  When compared with medical findings of the July 2004 and 
November 2004 hospital records that formed the basis for the 
60 percent disability rating, the November 2005 reassessment 
reflects overall improvement in the Veteran's diabetes 
mellitus with erectile dysfunction.

2.  The Veteran's diabetes mellitus with erectile dysfunction 
has been treated with insulin and a restricted diet, but has 
not required restriction or regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 60 percent rating for 
the Veteran's diabetes mellitus with erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344(c), 4.1, 
4.7, 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus with erectile dysfunction have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through an August 2008 letter, the RO or VA's Appeals 
Management Center (AMC) notified the Veteran of elements of 
an increased rating claim and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

In addition, the correspondence notified the Veteran of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA informed him that it would make 
reasonable efforts to help him get evidence necessary to 
support his claim, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.
 
Also in the August 2008 letter, the AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Further, this document provided the specific notification 
requirements set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically, the Veteran was informed of 
his opportunity to submit evidence of physical and clinical 
findings, results of laboratory tests, and individual 
statements from those with knowledge and/or personal 
observations who could describe the manner in which his 
disability had worsened.  He was notified of his opportunity 
to "describe . . . [his] symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by . . . [his] disability."  In addition, 
the August 2008 correspondence listed the applicable 
diagnostic code and disability rating for diabetes mellitus, 
which the Veteran reasonably could be expected to understand 
to support his claim.

Throughout the appeal, the Veteran has described the 
symptomatology associated with his service-connected diabetes 
mellitus.  In addition, in correspondence (attached to his 
substantive appeal) submitted in September 2006, the Veteran 
claimed entitlement to a total disability rating based on 
individual unemployability (TDIU) due to his diabetes 
mellitus and complications, which subsequently was awarded.  
The Veteran has also been represented by a State Veterans' 
Service Organization throughout this appeal.  Accordingly, 
any notice error is not prejudicial because the Veteran has 
demonstrated actual knowledge of the information that is 
necessary to support the claim.  Hence, any notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Most 
recently, this re-adjudication was accomplished by way of a 
supplemental statement of the case in February 2009.  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2008).  

The Board has considered the full history of the disability.  
Service connection for diabetes mellitus was originally 
granted in a March 2002 rating decision.  At that time, the 
RO assigned a 10 percent disability rating.  

The Veteran filed a claim for increased compensation in 
August 2004.  In a February 2005 rating decision, the RO 
increased the rating to 100 percent effective from June 2004, 
based upon the need for hospitalization in excess of 21 days, 
and then decreased the rating to 60 percent, effective 
December 2004.  However, a March 2006 decision of the RO 
decreased the evaluation for the Veteran's service-connected 
diabetes mellitus with erectile dysfunction from 60 percent 
(effective in December 2004) to 20 percent under Diagnostic 
Code 7913, effective June 2006, a period less than 5 years.  

During the period of time relevant to the current appeal, the 
Veteran's diabetes mellitus with erectile dysfunction has 
been evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
as 20 percent disabling.

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A rating of 40 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is for application 
when diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  

A.  Reduction in a Service-Connected Disability Rating

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the Veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level. 38 C.F.R. § 3.105(e).  By a December 2005 
rating decision and December 2005 letter to the Veteran, the 
RO satisfied the procedural requirements.

In this case, the Veteran did not request a hearing, and no 
additional evidence was received within the 60-day period.  
Accordingly, the RO sent the Veteran written notice of the 
final action in March 2006. This notice set forth the reasons 
for the action and the evidence upon which the action was 
based. 38 C.F.R. § 3.105(e).

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires. 38 
C.F.R. § 3.105(e).  Here, notice was sent in a March 2006 
letter and the effective date of the reduction was June 1, 
2006.  The RO satisfied the requirements by allowing a 60-day 
period to expire before assigning the reduction effective 
date.

The question is thus whether the reduction was proper based 
on the evidence of record. Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c) which 
provides that a reexamination that shows improvement in a 
disability warrants a reduction in the disability evaluation.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated. Dofflemyer v. Derwinski, 
2 Vet. App. 277, 281-282 (1992).

The Board notes that the 60 percent disability rating for 
diabetes mellitus with erectile dysfunction was assigned 
following the Veteran's hospitalization for nearly three 
months in July 2004 for a severe hypoglycemic reaction.
   
According to evidence available at the time of the March 2006 
rating decision, a reassessment of the Veteran's disability 
occurred in November 2005.  Records reflect that his last 
hospitalization for hypoglycemia occurred nearly a year 
earlier in November 2004.  He reported visiting a diabetic 
care provider either on a monthly basis or less often.  The 
Veteran also was instructed to follow a restricted or special 
diet.  There is no evidence that the Veteran was restricted 
in performing strenuous activities.

In this case, when the July 2004 and November 2004 VA 
hospital records are compared with the November 2005 VA 
reassessment, some improvement in the Veteran's diabetes 
mellitus with erectile dysfunction is demonstrated.  
Specifically, the latter evidence does not reflect any 
further hospitalizations for a hypoglycemic episode during 
the nearly one-year period from November 2004 to November 
2005.  In fact, since then, the evidence shows no 
hospitalizations for a hypoglycemic reaction.  Hence, actual 
improvement is demonstrated over time.

Given the findings of his last hospitalization for a 
hypoglycemic reaction in November 2004, the absence of 
hospitalization for a hypoglycemic reaction since then, and 
no evidence of restriction of activities due to diabetes 
mellitus with erectile dysfunction, the Board finds that the 
evidence showed overall improvement.  Hence, the reduction in 
the disability evaluation for diabetes mellitus with erectile 
dysfunction was proper.  38 C.F.R. § 3.344(c).

B.  Evaluation of Diabetes Mellitus with Erectile Dysfunction 

The RO has evaluated the service-connected diabetes mellitus 
with erectile dysfunction under 38 C.F.R. § 4.119, Diagnostic 
Code 7913, as 20 percent disabling. 

Service connection has also been established for diabetic 
nephropathy and for peripheral neuropathy of the lower 
extremities, as secondary to the diabetes mellitus.  
Complications, such as peripheral neuropathy and diabetic 
nephropathy, are separately evaluated; and may not be 
considered in the evaluation of the service-connected 
diabetes mellitus with erectile dysfunction.  38 C.F.R. § 
4.14.

Records show that the Veteran was hospitalized in 2004 for 
treatment of a severe hypoglycemic episode with resulting 
neurologic complications.

During a November 2005 VA examination, the Veteran reported 
visiting a diabetic care provider on a monthly basis or less 
often.  He followed a restricted or special diet, but was not 
restricted in strenuous activities.  The examiner listed the 
adverse affects that the Veteran's diabetes mellitus with 
erectile dysfunction had on his usual daily activities.

The report of an August 2007 VA examination reflects that the 
Veteran required daily insulin.  Records show that the 
Veteran was non-compliant with his medications in October 
2008.

While the Veteran has indicated that he is restricted in 
performing activities, none of his treatment reports includes 
a recommendation that the Veteran regulate his activities in 
order to treat his diabetes mellitus, so as to warrant an 
increased evaluation.  

The evidence shows that the Veteran's diabetes mellitus with 
erectile dysfunction requires insulin and a restricted diet.  
Thus, in the absence of medical evidence that the Veteran's 
diabetes mellitus with erectile dysfunction requires 
regulation of activities, the preponderance of the evidence 
is against awarding an evaluation in excess of 20 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

Under Diagnostic Code 7913, Note (1), complications such as 
erectile dysfunction are rated as part of the diabetic 
process unless they are compensably disabling, in which case 
they are rated separately.  The Veteran's erectile 
dysfunction is noncompensable under Diagnostic Code 7522 
because there is no deformity shown, although special monthly 
compensation has been awarded for loss of use of a creative 
organ.

There is no showing that the Veteran's service-connected 
diabetes mellitus with erectile dysfunction has resulted in 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The reduction from 60 percent disabling to 20 percent 
disabling was proper, and a disability evaluation in excess 
of 20 percent for diabetes mellitus with erectile dysfunction 
is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


